                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION


NOKIA TECHNOLOGIES OY,

     Plaintiff,
                                                         CIVIL ACTION NO. 5:19-cv-00427-BO
         v.
                                                               JURY TRIAL DEMANDED
LENOVO (SHANGHAI) ELECTRONICS
TECHNOLOGY CO. LTD., LENOVO GROUP,
LTD., LENOVO BEIJING, LTD., LENOVO PC
HK LIMITED, AND LENOVO (UNITED
STATES), INC.,

     Defendants.



                     REPORT OF THE PARTIES’ PLANNING MEETING

1.       The following persons participated in a Rule 26(f) conference by telephone:

         Matthew P. McGuire and Warren Lipschitz, representing the plaintiff Nokia Technologies

Oy (“Nokia”); and

         Jacob S. Wharton, Todd Zubler, and Harry Hanson, representing the defendant Lenovo

(United States), Inc. (“Lenovo United States”).

         The remaining Lenovo entities are based in China and Hong Kong and do not have

registered agents for service of process in the United States. Nokia has requested that these entities

waive service, but they have declined. Nokia has begun the process of serving the Lenovo foreign

entities pursuant to the applicable provisions of the Convention on the Service Abroad of Judicial

and Extrajudicial Documents in Civil or commercial matters developed at the Tenth Session of the

Hague Conference on Private International Law in October, 1964 (the “Hague Convention”).

Service through the Hague Convention in China frequently takes over one year. Depending on

                                                  1

              Case 5:19-cv-00427-BO Document 22 Filed 02/21/20 Page 1 of 12
how long it takes for Nokia to effectuate service of the foreign entities through the Hague

Convention, the parties may request modification to this schedule.

2.       Initial Disclosures: Nokia and Lenovo United States will complete by February 27, 2020

the initial disclosures required by Rule 26(a)(1). Nokia and Lenovo United States further agree

that a defendant first served after the Rule 26(f) conference must make these disclosures within 30

days after the defendant serves its Answer under Federal Rule of Civil Procedure 12(a).

3.       Discovery Plan: Nokia and Lenovo United States propose this discovery plan:

         (a)      Discovery will be needed on these subjects:

                  i.)      The background of the alleged inventions of the patents-in-suit, the

                           prosecution history of the patents-in-suit, and the validity and enforceability

                           of the patents-in-suit;

                  ii.)     The licensing and settlement history of the patents-in-suit and information

                           related to Nokia’s damages claims;

                  iii.)    Nokia’s allegations of infringement, including technical aspects of the

                           accused products;

                  iv.)     Alleged damages for alleged infringement;

                  v.)      Nokia’s allegations that certain claims of the patents-in-suit are “essential”

                           to the H.264 standard;

                  vi.)     Nokia and Lenovo’s negotiations1; and

                  vii.)    The basis for Lenovo United States’ affirmative defenses.




1
 The parties dispute the scope of negotiations that are relevant to this case, but will continue to meet and confer and
will raise the issue in the context of particular discovery requests, if necessary.



                                                           2

           Case 5:19-cv-00427-BO Document 22 Filed 02/21/20 Page 2 of 12
          (b)     Lenovo United States shall serve no more than twenty-five (25) interrogatories on

Nokia and Nokia shall serve no more than twenty-five (25) interrogatories on Lenovo United

States, including discrete subparts, to the other party, unless the serving party obtains leave to do

so from the Court. Responses are due according to the standard deadlines set forth in the Federal

Rules.2

          (c)     Lenovo United States shall serve no more than fifty (50) requests for admission on

Nokia and Nokia shall serve no more than fifty (50) requests for admission on Lenovo United

States, unless the serving party obtains leave to do so from the Court, except that there shall be no

limit as to the number of requests for admission served for the sole purpose of authentication of

documents. Responses are due according to the standard deadlines set forth in the Federal Rules.

          (d)     Lenovo United States may take a maximum of fifteen (10) fact witness depositions

of Nokia and Nokia may take a maximum of ten (10) fact witness depositions of Lenovo United

States. All expert witnesses may be deposed during the period for expert discovery, and such

depositions shall not count toward the fact witness deposition limits set forth in this paragraph.

Third party depositions shall not count towards the fact witness deposition limits set forth in this

paragraph.

          (e)     Each fact deposition shall be limited to one day of no more than seven (7) hours on

the record, exclusive of breaks; provided, however, that if an interpreter is required for the

deposition, the deposition shall be limited to two days of seven (7) hours each day on the record

(total of fourteen (14) hours).

          (f)     Supplementation must be made in accordance with Fed. R. Civ. P. 26(e).



2
  Nokia and the remaining Lenovo entities will negotiate discovery limits within 30 days after those entities serve
their Answers under Federal Rule of Civil Procedure 12(a).


                                                          3

            Case 5:19-cv-00427-BO Document 22 Filed 02/21/20 Page 3 of 12
        (g)     Nokia and Lenovo United States agree to produce ESI in the electronic format as

may be necessary or appropriate from the circumstances. Nokia and Lenovo United States intend

to work together on a stipulated electronic discovery order for submission to the Court in the near

future, and currently do not foresee any significant e-discovery issues that should require Court

intervention.

        (h)     Protective Order: Nokia and Lenovo United States agree that a protective order

governing the disclosure of confidential information should be entered in this proceeding and will

address issues of privilege and protection of trial-preparation materials. Nokia and Lenovo United

States intend to work together on a stipulated protective order for submission to the Court in the

near future, and currently do not foresee any significant protective order issues that should require

Court intervention.

4.      Other Items:

        (a)     At this time, Nokia and Lenovo United States believe it is not necessary to meet

with the judge prior to the scheduling order’s issuance.

        (b)     Relevant dates and deadlines are included in the proposed schedule below.

        (c)     At this time, Nokia and Lenovo United States believe that it is too soon to request

dates for a pretrial conference. The appropriate date for a pretrial conference will depend on the

date a claim construction order issues, as reflected in the proposed schedule below.

        (d)     While Nokia and Lenovo United States are unable at this time to estimate the

likelihood of settlement, they intend to make their best efforts to reach a mutually agreeable

resolution of this matter, and they continue to be in contact about reaching a global settlement that

will settle their disputes.

        (e)     This case is subject to mandatory mediation pursuant to Local ADR Rule 101.



                                                 4

          Case 5:19-cv-00427-BO Document 22 Filed 02/21/20 Page 4 of 12
Nokia and Lenovo United States will confer regarding mediation proceedings and will pick a

mediator within 60 days after the filing of this Report. Nokia and Lenovo United States believe

that formal mediation is premature until some discovery and exchange of contentions has occurred,

though they continue to engage in informal settlement discussions.

        (f)     At this time, Nokia and Lenovo United States believe that it is too soon to suggest

a trial date, as the appropriate date will depend on the date a claim construction order issues, as

reflected in the proposed schedule below. Currently, Nokia and Lenovo United States anticipate

that trial will take at least 1 week.

5.      Patent-Specific Items:

        (a)     Nokia and Lenovo United States propose extending the deadlines provided for in

the local patent rules. This case involves 10 patents covering a large number of accused products,

including laptop computers, tablets, and similar products. Thus, Nokia and Lenovo United States

will need extra time beyond the default schedule. Nokia and Lenovo United States’ proposals are

laid out in the proposed schedule below.

        (b)     At this time, Nokia and Lenovo United States do not believe it will be necessary

for the Court to hear live testimony at the claim construction hearing. To the extent Nokia and/or

Lenovo United States determine in the future that live testimony at the claim construction hearing

is necessary, they will promptly inform the Court.

        (c)     Claim construction discovery will be governed by the discovery anticipated by the

Local Patent Rules regarding document production.

        (d)     At this time, Nokia and Lenovo United States believe it is too soon to propose an

order of presentation at the claim construction hearing. Instead, Nokia and Lenovo United States

agree to confer in good faith regarding the appropriate order of presentation at the claim



                                                 5

          Case 5:19-cv-00427-BO Document 22 Filed 02/21/20 Page 5 of 12
construction hearing. Nokia and Lenovo United States propose suggesting an order of presentation

in a notice to the Court filed concurrently with responsive claim construction briefs, as reflected

in the proposed schedule below.

          (e)    At this time, Nokia and Lenovo United States do not believe it would be valuable

to hold a prehearing conference after the Joint Claim Construction Statement has been filed.

          (f)    At this time, Nokia and Lenovo United States do not believe it would be appropriate

to phase discovery for infringement, invalidity, and damage issues.

          (g)    At this time, Nokia and Lenovo United States do not believe it would be helpful to

the parties and the Court to appoint a Special Master. Nokia and Lenovo United States do not

consent to trial before a Magistrate Judge.

          (h)    Nokia and Lenovo United States intend to work together on a stipulated protective

order for submission to the Court in the near future that will address any necessary modifications

to the standard protective order. Nokia and Lenovo United States currently do not foresee any

significant protective order issues that should require Court intervention.

          (i)    At this time, Nokia and Lenovo United States believe it would be worthwhile to

have a hearing to provide the Court with an overview of the technology at issue in the suit. Nokia

and Lenovo United States propose that such a hearing (“Tech Tutorial Hearing”) occur as soon as

practicable before the claim construction hearing, as reflected in the proposed schedule below.

          (j)    At this time, Nokia and Lenovo United States do not foresee any other patent-

related issues in this case.

6.        Proposed Schedule:

     ACTION                                             DEADLINE

     Rule 26(a)(1) Initial Disclosures                  February 27, 2020



                                                  6

            Case 5:19-cv-00427-BO Document 22 Filed 02/21/20 Page 6 of 12
Nokia and Lenovo United States Agree on to 60 days after filing of Rule 26(f) Report
Propose a Mediator

Disclosure of Asserted Claims & Preliminary March 15, 2020
Infringement Contentions and associated
document production (LR 303.1 and 303.2)



Preliminary Invalidity Contentions and associated May 29, 2020
document production (LR 303.3 and 303.4)

Motions to Join Additional Parties or Amend July 15, 2020
Pleadings without showing of good cause

Exchange of Proposed Terms and Claim Elements July 15, 2020
for Construction (LR 304.1)

Conclusion of Initial Mediation                  August 1, 2020

Exchange of Preliminary Claim Constructions and August 12, 2020
Extrinsic Evidence (LR 304.2)

Joint Claim Construction Statement (LR 304.3)    September 2, 2020

Completion of Claim Construction Discovery (LR October 16, 2020
304.4)

Opening Claim Construction Briefs (LR 304.5(a)) November 13, 2020

Responsive Claim Construction Briefs (LR December 14, 2020
304.5(b))

Joint Notice Informing Court whether Claim December 14, 2020
Construction Hearing is Requested

Tech Tutorial Hearing                            To be determined by the Court

Claim Construction Hearing (if necessary) (LR To be determined by the Court
304.6)

Final Infringement Contentions (LR 303.6(a))     60 days following entry of claim construction
                                                 order

Final Invalidity Contentions (LR 303.6(b))       90 days following entry of claim construction
                                                 order



                                             7

       Case 5:19-cv-00427-BO Document 22 Filed 02/21/20 Page 7 of 12
     Conclusion of Second Mediation                       45 days following service of Final Invalidity
                                                          Contentions

     Disclosure of Opinions of Counsel (LR 303.8)         June 1, 2021

     Fact Discovery Closes                                July 1, 2021

     Initial Expert Disclosures by Party Bearing August 16, 2021
     Burden of Proof (LR 305.1(b))

     Expert Disclosures Where Opposing Party Bears September 30, 2021
     Burden of Proof (LR 305.1(c))

     Rebuttal Expert Disclosures (LR 305.1(d))            October 21, 2021

     Expert Discovery Closes (LR 305.2)                   December 2, 2021

     Dispositive Motions & Daubert Motions (LR January 11, 2022
     7.1(e))

     Rule 26(a)(3) Pretrial Disclosures (LR 16.1b)        28 days before final pretrial conference

     Objections to Pretrial Disclosures (LR 16.1b)        14 days before final pretrial conference

     Proposed Final Pretrial Order (LR 16.1)              7 days prior to final pretrial conference

     Trial                                                To be determined by the Court



7.           Case Narrowing:

        The parties agree that it would be beneficial to narrow the number of asserted claims and
prior art references at issue in this case, but disagree about the scope and timing of that narrowing.
The parties’ respective positions on this issue are set forth below.

        To the extent acceptable to the Court, the parties have agreed to the following expedited
briefing schedule to address this dispute: (1) simultaneous opening briefs of no more than 7 pages
due February 28, 2020; (2) simultaneous replies of no more than 3 pages due on March 3, 2020.

             Nokia’s Position

     Narrowing                                              Timing

     Nokia to identify no more than 85 asserted claims.     40 Days After Preliminary Invalidity
                                                            Contentions



                                                     8

               Case 5:19-cv-00427-BO Document 22 Filed 02/21/20 Page 8 of 12
Lenovo United States to identify no more than 12 14 Days After Nokia’s First Claim
prior art references per patent and not more than 55 Reduction
references in total.

Nokia to identify no more than 30 asserted claims.   28 Days After Claim Construction Issue

Lenovo United States to identify no more than 5 14 Days After Nokia’s Second Claim
prior art references per patent and not more than 30 Reduction
references in total. For this reduction, a combination
is considered a “prior art reference.”

Nokia to identify no more than 15 asserted claims.   14 Days Before the Pretrial Conference

Lenovo United States to identify no more than 3 7 Days before the Pretrial Conference
prior art references per patent and not more than 15
references in total. For this reduction, a combination
is considered a “prior art reference.”


     Lenovo United States’ Position

Narrowing                                            Timing

Nokia to identify no more than 30 asserted claims.   At Time of Disclosure of Asserted Claims
                                                     & Preliminary Infringement Contentions

Lenovo United States to identify no more than 90 At Time of Disclosure of Preliminary
prior art references. For purposes of this limitation, Invalidity contentions
each obviousness combination counts as a separate
(but single) prior art reference.

Nokia to identify no more than 20 asserted claims.   30 Days After Claim Construction Order

Lenovo United States to identify no more than 60 45 Days After Claim Construction Order
prior art references. For purposes of this limitation,
each obviousness combination counts as a separate
(but single) prior art reference.

Nokia to identify no more than 15 asserted claims.   30 Days After Close of Expert Discovery

Lenovo United States to identify no more than 45 45 Days After Close of Expert Discovery
prior art references. For purposes of this limitation,
each obviousness combination counts as a separate
(but single) prior art reference.




                                             9

       Case 5:19-cv-00427-BO Document 22 Filed 02/21/20 Page 9 of 12
Date: February 21, 2020            Respectfully submitted,

                                   /s/ Theodore Stevenson, III
                                   Theodore Stevenson, III
                                   TX State Bar No. 19196650
                                   Warren Lipschitz
                                   TX State Bar No. 24078867
                                   MCKOOL SMITH, PC
                                   300 Crescent Court, Suite 1500
                                   Dallas, TX 75201
                                   Telephone: (214) 978-4000
                                   Telecopier: (214) 978-4044
                                   Email: tstevenson@mckoolsmith.com

                                   COUNSEL FOR PLAINTIFF NOKIA
                                   TECHNOLOGIES OY


                                   /s/ Matthew P. McGuire
                                   Matthew P. McGuire
                                   N.C. State Bar. No. 20048
                                   ALSTON & BIRD LLP
                                   555 Fayetteville Street, Suite 600
                                   Raleigh, NC 27601
                                   Telephone: (919) 862-2200
                                   Facsimile: (919) 862-2260
                                   E-mail: matt.mcguire@alston.com

                                   LOCAL CIVIL RULE 83.1(D) COUNSEL
                                   FOR PLAINTIFF NOKIA TECHNOLOGIES OY



                                   /s/ Sarah R. Frazier
                                   Hayden J. Silver III, NCSB No. 10037
                                   WOMBLE BOND DICKINSON (US) LLP
                                   555 Fayetteville Street, Suite 1100
                                   PO Box 831
                                   Raleigh, North Carolina 27601
                                   Telephone: (919) 755-2188
                                   Facsimile: (919) 755-6099
                                   E-mail: Jay.Silver@wbd-us.com

                                   Jacob S. Wharton, NCSB No. 37421
                                   Ana J. Friedman, NCSB No. 53117
                                   WOMBLE BOND DICKINSON (US) LLP

                                    10

      Case 5:19-cv-00427-BO Document 22 Filed 02/21/20 Page 10 of 12
                             One West 4th Street
                             Winston-Salem, North Carolina 27101
                             Telephone: (336) 747-6609
                             Facsimile: (336) 726-6985
                             E-mail: Jacob.Wharton@wbd-us.com

                             William F. Lee
                             Richard W. O’Neill (Notice of Special
                             Appearance forthcoming)
                             Timothy D. Syrett
                             Sarah R. Frazier
                             WILMER CUTLER PICKERING HALE AND
                             DORR LLP
                             60 State Street
                             Boston, MA 02109
                             Telephone: (617) 526-6000

                             Todd Zubler
                             WILMER CUTLER PICKERING HALE AND
                             DORR LLP
                             1875 Pennsylvania Avenue NW
                             Washington, DC 20006
                             Telephone: (202) 663-6000

                             Counsel for Lenovo (United States) Inc.




                              11

Case 5:19-cv-00427-BO Document 22 Filed 02/21/20 Page 11 of 12
                               CERTIFICATE OF SERVICE


       This is to certify that this day, February 21, 2020, I electronically filed the foregoing

REPORT OF THE PARTIES’ PLANNING MEETING with the Clerk of the Court using the

CM/ECF system which will send notification of such filing and effectuate service to counsel of

record in this matter.




                                           ALSTON & BIRD LLP

                                           /s/ Matthew P. McGuire
                                           Matthew P. McGuire
                                           N.C. State Bar. No. 20048
                                           ALSTON & BIRD LLP
                                           555 Fayetteville Street, Suite 600
                                           Raleigh, NC 27601
                                           Telephone: (919) 862-2200
                                           Facsimile: (919) 862-2260
                                           E-mail: matt.mcguire@alston.com

                                           LOCAL CIVIL RULE 83.1(D) COUNSEL
                                           FOR PLAINTIFF NOKIA TECHNOLOGIES OY




         Case 5:19-cv-00427-BO Document 22 Filed 02/21/20 Page 12 of 12
